UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period EndedSeptember 30, 2007 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No.333-135376 PIEDMONT MINING COMPANY, INC. (Exact Name of Registrant as Specified in Its Charter) North Carolina 56-1378516 (State or Other Jurisdiction Of Incorporation or Organization) (I.R.S. Employer Identification Number) 18124 Wedge Parkway, Suite 214 Reno, Nevada 89511 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (212) 734-9848 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x As ofNovember 9, 2007 there were 60,943,774 outstanding shares of the issuer’s common stock. Transitional Small Business Disclosure Format (Check one): Yes ¨No x PIEDMONT MINING COMPANY, INC. FORM 10-QSB INDEX Page Number PART I – FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as ofSeptember 30, 2007 (unaudited) and December 31, 2006 3 Consolidated Statements of Loss for the Three Months Ended September 30, 2007 and 2006, Nine Months Ended September 30, 2007 and 2006 (unaudited) 4 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2007 and 2006 (unaudited) 5 Notes to Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis or Plan of Operation 22 Item 3. Controls and Procedures 27 PART II – OTHER INFORMATION Item 1. Legal Proceedings 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 28 Item 4. Submission of Matters to a Vote of Security Holders 28 Item 5. Other Information 28 Item 6. Exhibits 29 Signature Page 30 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS September 30, December 31, 2007 (unaudited) 2006 $ $ CURRENT ASSETS Cash and cash equivalents 152,432 17,222 Prepaid expenses and other 64,769 27,682 Total current assets 217,201 44,904 MINERAL PROPERTIES (Note 3) 260,500 177,167 PROPERTY AND EQUIPMENT (Note 4) 1,359 1,527 Total Assets 479,060 223,598 CURRENT LIABILITIES Accounts payable and accrued liabilities 98,429 116,341 Due to related parties (Note 5) 127,952 136,728 Total current liabilities 226,381 253,069 STOCKHOLDERS’ EQUITY (DEFICIENCY) Capital Stock (Note 6) Authorized: 25,000,000 Preferred stock $1.00 par value 100,000,000 Common stock no par value Common stock issued and outstanding: 60,287,476 common (2006 – 54,063,660) 15,012,210 14,189,969 Additional paid-in capital 670,723 494,442 Deficit accumulated prior to the exploration stage (12,564,287 ) (12,564,287 ) Deficit accumulated during exploration stage (2,865,967 ) (2,149,595 ) Total stockholders’ equity (deficiency) 252,679 (29,471 ) Total liabilities and stockholders’ equity (deficiency) 479,060 223,598 The accompanying notes are an integral part of these financial statements. 3 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF LOSS (unaudited) Three months Ended September 30, 2007 Three months Ended September 30, 2006 Nine months Ended September 30, 2007 Nine months Ended September 30, 2006 For the Period from January 1, 2002 (Date of Inception of Exploration Stage) to September 30, 2007 $ EXPENSES Exploration costs and property research and development 70,346 164,074 176,649 545,116 1,063,603 Management fees 76,489 24,000 258,000 96,700 541,971 Professional fees 58,525 63,346 172,405 135,274 543,377 General and administrative 44,366 25,890 107,640 72,180 492,834 Depreciation expense 526 465 1,456 965 145,023 250,252 277,775 716,150 850,235 2,786,808 LOSS BEFORE OTHER ITEMS (250,252 ) (277,775 ) (716,150 ) (850,235 ) (2,786,808 ) INTEREST INCOME 1,142 2,038 1,143 5,587 7,054 INTEREST EXPENSE (232 ) (691 ) (1,366 ) (3,184 ) (39,623 ) LOSS ON OTHER NON-OPERATING ACTIVITIES - (46,590 ) NET LOSS (249,342 ) (276,428 ) (716,373 ) (847,832 ) (2,865,967 ) BASIC AND DILUTED NET LOSSPER SHARE (0.00 ) (0.01 ) (0.01 ) (0.02 ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING, BASIC AND DILUTED 59,100,816 53,627,139 56,346,937 50,181,418 The accompanying notes are an integral part of these financial statements. 4 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Nine Months Ended September 30, For the Period from January 1, 2002 (Date of Inception of Exploration Stage) to September 30, 2007 2006 2007 $ $ $ CASH FLOWS FROM OPERATING ACTIVITIES Net loss (716,373 ) (847,832 ) (2,865,967 ) Adjustments to reconcile net loss to net cash from operating activities: Stock based compensation 176,300 24,700 299,667 Depreciation 1,456 965 145,024 Loss on other non-operating activities - - (21,000 ) Changes in operating assets and liabilities: Prepaid expenses and other (37,086 ) (11,383 ) (61,819 ) Accounts payable and accrued liabilities (17,910 ) (17,168 ) 195,701 Due to related parties (8,776 ) (257,513 ) (22,781 ) NET CASH FLOWS USED IN OPERATING ACTIVITIES (602,389 ) (1,108,231 ) (2,331,175 ) CASH FLOWS FROM FINANCING ACTIVITIES Issuance of shares for cash, net of issuance costs 807,222 1,345,998 2,311,220 Convertible notes - (27,000 ) 291,145 NET CASH FLOWS FROM FINANCING ACTIVITIES 807,222 1,318,998 2,602,365 CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment (1,289 ) (1,290 ) (5,579 ) Proceeds from non-operating activities - - 97,125 Payments made on exploration projects (68,333 ) (86,667 ) (211,000 ) NET CASH FLOWS USED IN INVESTING ACTIVITIES (69,622 ) (87,957 ) (119,454 ) INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS 135,211 122,810 151,736 CASH AND CASH EQUIVALENTS, BEGINNING 17,222 400 697 CASH AND CASH EQUIVALENTS, ENDING 152,433 123,210 152,433 SUPPLEMENTAL CASH FLOW INFORMATION AND NON-CASH INVESTING AND FINANCING ACTIVITIES (Note 9) The accompanying notes are an integral part of these financial statements. 5 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (unaudited) NOTE 1: NATURE OF OPERATIONS Piedmont Mining Company, Inc. (the Company) was formed in 1983 under the laws of North Carolina, USA and is currently in the exploration stage, which is characterized by significant expenditures for the examination and development of exploration properties.As a result, under Statement of Financial Accounting Standards No. 7 (SFAS) Accounting and Reporting by Development Stage Enterprises, the Company re-established itself as an exploration stage company in 2003 and began reporting under exploration stage guidelines. The Company has entered into option and earn-in agreements on seven (7) different exploration properties in the state of Nevada and may opt to acquire one or more of the properties that the Company currently leases pursuant to option and earn-in agreements. Management’s plan is to conduct exploration for gold and silver at these properties to assess whether they might possess economic deposits of gold and/or silver which could be recovered at a profit. The Company does not intend to build an exploration staff but rather to work with competent exploration groups who can manage the exploration activities on these properties with the Company’s funding. The Company’s focus for the foreseeable future will be on exploration of its various existing mineral properties and exploration of new properties.Since April 2005, The Company has entered into agreements, directly and under options, for the purpose of exploring for economic deposits of gold and silver in the State of Nevada.In April 2006 the Company commenced exploration on the Trinity Silver Project in Pershing County, Nevada. (Note 3) Going Concern These financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America with the on-going assumption applicable to a going concern which contemplates the realization of assets and the satisfaction of liabilities and commitments in the normal course of business. The Company is in the exploration stage and to date has not yet generated any net revenues or cash flow from its activities. The Company has a history of losses and has a working capital deficit of $9,180 and a deficit of $15,430,253 at September 30, 2007. This creates an uncertainty as to how the Company will fund its operations and maintain sufficient cash flow to operate as a going concern. These financial statements do not reflect any adjustments to the carrying values of assets that might result from the outcome of this uncertainty. The Company intends to fund its ongoing operations by way of private placements of its securities as may be required.Since 2002, private placements of stock with warrants and the exercise of some of those warrants have resulted in total cash proceeds of $2,326,221 through September 30, 2007. Management believes these efforts will contribute toward funding the Company’s activities until appropriate levels of funding can be arranged and/or revenue can be earned from the properties either through production or sale.The Company’s ability to meet its cash requirements in the next year is dependent upon its continuing to obtain financing and satisfying certain obligations, such as compensating its officers and consultants either through monetary means or the granting of stock options.If this is not achieved, there is substantial doubt the Company may be able to continue as a going concern. 6 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (unaudited) NOTE 1: NATURE OF OPERATIONS (continued) Unaudited Interim Financial Statements The accompanying unaudited interim consolidated financial statements have been prepared in accordance with United States generally accepted accounting principles for interim financial information and with the instructions to Form 10-QSB of Regulation S-B. They may not include all information and footnotes required by United States generally accepted accounting principles for complete financial statement disclosure. However, except as disclosed herein, there have been no material changes in the information disclosed in the notes to the financial statements for the year ended December 31, 2006, included in the Company’s form 10-KSB filed with the Securities and Exchange Commission. The unaudited interim consolidated financial statements should be read in conjunction with those financial statements included in the Form 10-KSB. In the opinion of Management, all adjustments considered necessary for a fair presentation, consisting solely of normal recurring adjustments, have been made. Operating results for the nine months ended September 30, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007. NOTE 2: SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis ofPresentation These financial statements are presented in United States dollars and have been prepared in accordance with accounting principals generally accepted in the United States of America. Basis of Consolidation The accompanying consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries, NetColony, LLC and Piedmont Gold Company, Inc.Neither subsidiary has material operations, tangible assets or liabilities.All significant intercompany accounts and transactions, if any, have been eliminated in consolidation. Cash and Cash Equivalents The Company considers all highly liquid instruments with an original maturity of three months or less at the time of issuance to be cash equivalents. Comparative Figures Certain comparative figures have been reclassified in order to conform to the current year’s financial statement presentation. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the period.Actual results could differ from those estimates.Significant areas requiring management’s estimates and assumptions are determining the fair value of shares of common stock, convertible debentures and financial instruments. Other areas requiring estimates include deferred tax balances, valuation allowances, allocations of expenditures to mineral property interests and asset impairment tests. 7 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (unaudited) NOTE 2: SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Mineral Property Costs The Company is primarily engaged in the acquisition, exploration and development of mineral properties.Pursuant to Emerging Issues Task Force (EITF) 04-02, mineral rights are capitalized at cost. This includes lease payments under exploration agreements.The projects are assessed for impairment when facts and circumstances indicate their carrying values exceed the recoverable values, such as failure to discover mineable ore.If a mineable ore body is found, these costs will be amortized when production begins using a units-of-production method. These costs are recorded to exploration projects on the consolidated balance sheets.Other exploration, geological costs and research and development costs are expensed as incurred. Mineral property acquisition costs are capitalized when management has determined that probable future benefits consisting of a contribution to future cash inflows have been identified and adequate financial resources are available or are expected to be available as required to meet the terms of property acquisition and budgeted exploration and development expenditures.Mineral property acquisition costs are expensed as incurred if the criteria for capitalization are not met.In the event that mineral property acquisition costs are paid or settled with Company shares, those shares are valued at market at the time the shares are issued. When it has been determined that a mineral property can be economically developed as a result of establishing proven and probable reserves and pre-feasibility, the costs incurred to develop such property to production are capitalized. Estimated future removal and site restoration costs, when determinable are provided over the life of proven reserves on a units-of-production basis.Costs, which include production equipment removal and environmental remediation, are estimated each period by management based on current regulations, actual expenses incurred, and technology and industry standards.Any charge is included in exploration expense or the provision for depletion and depreciation during the period and the actual restoration expenditures are charged to the accumulated provision amounts as incurred. As of the date of these financial statements, all of the Company’s exploration costs have been expensed. To date the Company has not established any proven or probable reserves on its mineral properties. Asset Retirement Obligations The Company has adopted the provisions of SFAS No. 143 "Accounting for Asset Retirement Obligations," which establishes standards for the initial measurement and subsequent accounting for obligations associated with the sale, abandonment or other disposal of long-lived tangible assets.The adoption of this standard has had no effect on the Company's financial position or results of operations.To December 31, 2006 any potential costs relating to the ultimate disposition of the Company's mineral property interests are not determinable. Impairment of Long-Lived Assets The Company reviews property and equipment and certain identifiable intangibles, excluding goodwill, for impairment in accordance with SFAS No. 144, Accounting for the Impairment of Long-Lived Assets and for Long-Lived Assets to Be Disposed Of. Long-lived assets are reviewed for impairment whenever events or changes in circumstances indicate the carrying amount of an asset may not be recoverable.Recoverability of these assets is measured by comparison of its carrying amount to future undiscounted cash flows the assets are expected to generate.If property, plant, and equipment and certain identifiable intangibles are considered to be impaired, the impairment to be recognized equals the amount by which the carrying value of the assets exceeds fair market value.For the nine months ended September 30, 2007 and the fiscal year ended December 31, 2006, the Company had no material impairment of its long-lived assets. 8 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (unaudited) NOTE 2: SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Financial Instruments The fair values of cash and cash equivalents, accounts payable and accrued liabilities and amounts due to related parties were estimated to approximate their carrying values due to the immediate or short-term maturity of these financial instruments.The fair value of the Company’s net smelter royalty obligations (refer to Note 3) is not determinable at the current stage of the Company’s exploration program.Accordingly, no value has been assigned by management.The Company’s operations and financing activities are conducted primarily in United States dollars, and as a result the Company is not subject to significant exposure to market risks from changes in foreign currency rates.Management has determined that the Company is not exposed to significant credit risk. Loss per Common Share Basic loss per share (“LPS”) includes no dilution and is computed by dividing loss attributable to common stockholders by the weighted average number of common shares outstanding for the period.Diluted earnings per share reflects the potential dilution of securities that could share in the earnings (loss) of the Company.The common shares potentially issuable upon exercise of stock options and warrants were not included in the calculation of weighted average number of shares outstanding because the effect would be anti-dilutive. Net loss used in determining basic LPS for the nine months ended September 30, 2007 and 2006 was ($716,373) and ($847,832), respectively. The weighted average number of shares of common stock used in determining basic LPS for the nine months ended September 30, 2007 and 2006 was 56,346,937 and 50,181,418, respectively. Foreign Currency Translation The financial statements are presented in United States dollars.In accordance with SFAS No. 52, “Foreign Currency Translation”, foreign denominated monetary assets and liabilities are translated to their United States dollar equivalents using foreign exchange rates which prevailed at the balance sheet date.Revenue and expenses are translated at average rates of exchange during the year. Related translation adjustments are reported as a separate component of stockholders’ equity, whereas gains or losses resulting from foreign currency transactions are included in results of operations. Income Taxes The Company follows the liability method of accounting for income taxes.Under this method, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax balances.Deferred tax assets and liabilities are measured using enacted or substantially enacted tax rates expected to apply to the taxable income in the years in which those differences are expected to be recovered or settled.The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the date of enactment or substantive enactment.As at September 30, 2007, the Company had net operating loss carry forwards; however, due to the uncertainty of realization, the Company has provided a full valuation allowance for the potential deferred tax assets resulting from these losses carry forwards. 9 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (unaudited) NOTE 2: SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Stock-Based Compensation On January 1, 2006, the Company adopted SFAS No. 123 (revised 2004) (SFAS No. 123R), Share-Based Payment, which addresses the accounting for stock-based payment transactions in which an enterprise receives employee services in exchange for (a) equity instruments of the enterprise or (b) liabilities that are based on the fair value of the enterprise’s equity instruments or that may be settled by the issuance of such equity instruments.In January 2005, the Securities and Exchange Commission (SEC) issued Staff Accounting Bulletin (SAB) No. 107, which provides supplemental implementation guidance for SFAS No. 123R. SFAS No. 123R eliminates the ability to account for stock-based compensation transactions using the intrinsic value method under Accounting Principles Board (APB) Opinion No. 25, Accounting for Stock Issued to Employees, and instead generally requires that such transactions be accounted for using a fair-value-based method.The Company uses the Black-Scholes-Merton (“BSM”) option-pricing model to determine the fair-value of stock-based awards under SFAS No. 123R, consistent with that used for pro forma disclosures under SFAS No. 123, Accounting for Stock-Based Compensation.The Company has elected the modified prospective transition method as permitted by SFAS No. 123R and accordingly prior periods have not been restated to reflect the impact of SFAS No. 123R.The modified prospective transition method requires that stock-based compensation expense be recorded for all new and unvested stock options, restricted stock, restricted stock units, and employee stock purchase plan shares that are ultimately expected to vest as the requisite service is rendered beginning on January 1, 2006 the first day of the Company’s fiscal year 2006.Stock-based compensation expense for awards granted prior to January 1, 2006 is based on the grant date fair-value as determined under the pro forma provisions of SFAS No. 123. Prior to the adoption of SFAS No. 123R, the Company measured compensation expense for its employee stock-based compensation plans using the intrinsic value method prescribed by APB Opinion No. 25.The Company applied the disclosure provisions of SFAS No. 123 as amended by SFAS No. 148, Accounting for Stock-Based Compensation – Transition and Disclosure, as if the fair-value-based method had been applied in measuring compensation expense.Under APB Opinion No. 25, when the exercise price of the Company’s employee stock options was equal to the market price of the underlying stock on the date of the grant, no compensation expense was recognized. Property and Equipment Property and equipment is comprised of computer equipment that is recorded at cost and amortized over 3 years on a straight-line basis. Recent Accounting Pronouncements In December 2006, the FASB issued FSP EITF 00-19-02, Accounting for Registration Payment Arrangements (“FSP 00-19-2”) which addresses accounting for registration payment arrangements.FSP 00-19-2 specifies that the contingent obligation to make future payments or otherwise transfer consideration under a registration payment arrangement, whether issued as a separate agreement or included as a provision of a financial instrument or other agreement, should be separately recognized and measured in accordance with FASB Statement No. 5, Accounting for Contingencies.FSP 00-19-2 further clarifies that a financial instrument subject to a registration payment arrangement should be accounted for in accordance with other applicable generally accepted accounting principles without regard to the contingent obligation to transfer consideration pursuant to the registration payment arrangement.For registration payment arrangements and financial instruments subject to those arrangements that were entered into prior to the issuance of EITF 00-19-2, this guidance is effective for financial statements issued for fiscal years beginning after December 15, 2006 and interim periods within those fiscal years.The Company has determined the adoption of FSP 00-19-2 will not have a significant impact upon its financial position, results of operations or cash flows. In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities”. This Statement permits entities to choose to measure many financial assets and financial liabilities at fair value. Unrealized gains and losses on items for which the fair value option has been elected are reported in earnings. SFAS No. 159 is effective for fiscal years beginning after November15, 2007. The Company is currently assessing the impact of SFAS No. 159 on its financial position and results of operations. 10 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (unaudited) NOTE 3: MINERAL PROPERTIES The Company entered into various property agreements during the years ended December 31, 2006 and 2005 and the nine months ended September 30, 2007. These include the following: A. Antelope Ridge Project Under the terms of a Mining Lease with Option to Purchase dated April 26th, 2005 (the “Agreement”), the Company has entered into a Mining Lease with Option to Purchase on 50 claims in the Fish Creek Mining District, Eureka County, Nevada (the “Antelope Ridge Project”) for 10 years pursuant to the following terms: 1. Lease and option payments required: (a)initial consideration of $4,000 plus federal and county filing fees of $2,406 as well as payments to each of the two property owners of $3,000 cash and 50,000 shares of common stock; and a further payment to one of the owners, of $2,000 for additional claims location costs were made; (b)on April 26, 2006, payments to each of the owners of $5,000 cash and shares of common stock having a value of $5,000 were made; (c)on April 26, 2007, payments to each of the owners of $7,500 cash and shares of common stock having a value of $7,500 were made; and (d)on April 26, 2008 and each subsequent anniversary of the effective date, payments to each ofthe Owners of $10,000 cash and shares of common stock having a value of $10,000 as required. 2. The Company must expend the following sums on exploration and maintenance of the property during the first three years of the Agreement: (a) Year one - $20,000; (b) Year two - $100,000; and (c) Year three - $100,000. 3. The Company has the right to purchase the property for the sum of $1,000,000. All payments made to the owners pursuant to clause 1. above shall be applied to the purchase price.The purchase option must be exercised prior to the commencement of production from the property. 4. The property is subject to a 3% net smelter returns royalty (“NSR”) on production. 5. The Company may purchase (a) one-third of the reserved royalty (i.e. 1% NSR) for $1,000,000; and (b) a second one-third of the reserved royalty (i.e. 1% NSR) for an additional $4,000,000. 6. The Company may terminate this Agreement at any time on 60 days notice. As at September 30, 2007, the Company has made lease payments and option payments totaling $68,500 and has expensed $76,232 in exploration costs with respect to the Antelope Ridge Project. In October 2007 drilling commenced on this property.This drilling program is expected to continue into November 2007 and is expected to cost in excess of $120,000. These costs are being funded with proceeds from the sale of common stock and warrants. B. Bullion Mountain Project Effective November 11, 2005, the Company entered into a ten year Mining Lease with Option to Purchase on 17 claims in Lander County, Nevada (the ‘Bullion Mountain Project’) pursuant to the following terms: 1. Lease payments required: a)On signing: $5,000 plus $2,274 for claims fees reimbursement was paid b)First anniversary: $5,000 was paid c)Second anniversary: $10,000 d)Third anniversary and each anniversary thereafter:$15,000 2. The Company must expend the following additional amounts in exploration and maintenance of the property during the first two years of the agreement: a)By November 2006: $20,000 (incurred) b)By November 2007: $50,000 In September, 2007, this agreement was amended and the time for completing the remaining work obligation was extended indefinitely. 3. The Company has the option to purchase this property at any time for $500,000, which must be exercised before production can commence. All lease, work requirement and property maintenance payments made up to this point would be deducted from the purchase price. 4. Upon exercise of the purchase option, the Company would be required to pay a 3% net smelter returns royalty on production from the property. 11 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (unaudited) NOTE 3: MINERAL PROPERTIES (continued) B. Bullion Mountain Project (continued) 5. The Company has the right to terminate this agreement at any time by giving 60 days prior written notice. As at September 30, 2007, the Company has made lease payments totaling $10,000 and has incurred $24,458 in exploration costs.On September 12, 2007, a ‘First Amendment to Mining Lease’ was signed extending the time for completing the required work obligation indefinitely to accommodate the Company’s efforts to consolidate its property position with those of adjacent property owners. C. Dome-Hi-Ho Project Effective on April 26, 2005, the Company entered into a five year Exploration and Option to Enter Into a Joint Venture Agreement on 44 claims in Lander County, Nevada (the ‘Dome HiHo Project’), pursuant to the following terms: 1. Lease and option payments: a)On signing Letter of Intent April 2005: $10,000 was paid in cash b)On signing the Agreement August 2005: $21,000 was paid in cash, and $16,000 in 200,000 shares of common stock c)Lease payment August 2005: $5,000 was paid in cash d)Lease payment March 16, 2006: $10,000 was paid in cash e)Lease payment July 2006: $6,667 was paid in cash f) Lease payment March 2007 and each year thereafter: $10,000 in cash until the Company has either earned a 51% interest in the project or terminated the Agreement. The agreement was subsequently amended on April 3, 2006. The Company must elect by April 26, 2011 to exercise the underlying option on 20 of the claims by paying $200,000. 2. Required expenditures for exploration and property maintenance: a)First lease year: $180,000 b)Second lease year: $180,000 c)Third lease year: $400,000 d)Fourth lease year: $500,000 e)Fifth lease year: $540,000 3. Upon completing the above work requirements, the Company will have earned a 51% interest in the property and the project, at which point a joint venture will be formed with the Company as the operator. 4. The underlying purchase option on 20 of the claims was renegotiated in 2006.Accordingly, payments now required on the underlying purchase option are as follows: a)On signing the option amendment in April 2006: $10,000 (paid) b)On first anniversary of amendment in April 2007: $10,000 (paid) c)On second anniversary of amendment in April 2008: $20,000 d)Option exercise price by April 2009: $200,000, less above payments. 5. In addition, the Company is obligated to pay the underlying claims maintenance and property holding costs as well as annual rental payments under a pre-existing lease agreement with a third party. The term of this lease is twenty years, beginning July 21, 2003. The Company will therefore be required to pay the following lease amounts: a) 2007$8,333 (paid) b) After the 2007 anniversary date, the annual rental amount will be increased based on the Consumer Price Index. 6. The Company would be required to pay royalties based on a graduated scale, ranging from 3.0% to 4.0% should production occur on the property. 12 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (unaudited) NOTE 3: MINERAL PROPERTIES (continued) Dome-Hi-Ho Project (continued) As at September 30, 2007, the Company has made lease and option payments totaling $102,000 and has incurred approximately $282,155 in exploration costs with respect to the Dome-Hi-Ho Project.Another drill program was completed at the property in October 2007 and is estimated to have cost approximately $100,000.This program will be funded with proceeds from the sale of common stock and warrants. D. Trinity Silver Project Effective on September 15, 2005, the Company entered into an Exploration and Development Agreement on the Trinity Silver Project (‘TSP’) in Pershing County, Nevada.The TSP consists of 40 claims, 1,280 acres of fee land and 2,560 acres of sub-leased fee land. Pursuant to the terms of the Agreement: 1. Lease and option payments required: a)On signing: $10,000 was paid. 2. Required expenditures for exploration and property maintenance: a)In year 1: $75,000 (completed). b) In year 2: $125,000 (completed). c) Prior to September 15, 2008: a total of $1,000,000 in order to earn an initial 25% interest in the TSP. d) Prior to September 15, 2010: an additional $1,000,000, in order to earn an additional 26% interest (51% in total) in the TSP. e) Prior to September 15, 2013: an additional $2,000,000 in order to earn an additional 9% interest (for a total of 60%) in the TSP. 3. Upon achieving its 51% or its 60% interest, the Company may then elect to form a joint venture, and the Company would be the operator of the joint venture. 4. The Company may terminate this agreement at any time upon 30 days written notice. As at September 30, 2007, the Company has made lease payments totaling $10,000 and has incurred $386,881 in exploration and property maintenance costs with respect to the Trinity Silver Project.In October 2007, a second drilling program was conducted at the Trinity Silver property, estimated to have cost in the vicinity of $215,000, which will be funded with proceeds from the sale of common stock and warrants. E. Pasco Canyon Project On February 14, 2006, the Company entered into a five year Option Agreement (the ‘Agreement’) on 24 claims in Nye County, Nevada (the ‘Pasco Canyon Project’), pursuant to the following terms: 1. Option payment required: On signing: $10,000 (paid). 2.The Company is required to expend the following sums on exploration and maintenance of the property during the term of the Agreement: Year 1 $50,000 Year 2 $100,000 Year 3 $200,000 Year 4 $200,000 Year 5 $450,000 3. Upon completion of the required expenditures, the Company will have acquired a 60% undivided interest in the property. At that point, a formal joint venture agreement will be entered into by the Company with the Company being the operator of the joint venture. 4. The Company has the right to terminate this agreement at any time, subsequent to the first year’s expenditure requirement of $50,000, upon 30 days prior written notice. 13 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (unaudited) NOTE 3: MINERAL PROPERTIES (continued) E. Pasco Canyon Project (continued) As at September 30, 2007, the Company has made lease payments totaling $10,000 and has incurred $34,802 in exploration costs with respect to the Pasco Canyon Project. As of September 30, 2007 the Company has not completed all of the prescribed exploration expenditures because a drilling permit has not yet been granted by the U.S. Forest Service.However, on September 17, 2007, the Company was granted an ‘Agreement for Extension’ until July 14, 2008 to complete the work obligation.Based on recent meetings with the U.S. Forest Service, it is currently anticipated that the required permit may be received in the next couple of months.A drilling program has been planned and these costs will be funded by the sale of common stock and warrants. F. Dutch Flat Gold Project On July 2, 2006, the Company entered into a five year Exploration Agreement with Option to Form Joint Venture (the ‘Agreement’), on 114 claims in Humboldt County, Nevada (the Dutch Flat Project) pursuant to the following terms: 1. Payment upon signing:$35,000 2. The Company shall expend the following sums on exploration and maintenance of the property during the first 5 years of the Agreement: Year 1 $200,000 Year 2 $300,000 Year 3 $500,000 Year 4 $500,000 Year 5 $500,000 3. Upon completion of the $2,000,000 in exploration expenditures over the 5-year period, the Company shall have earned a 51% interest in the property and can then elect to either 1) form a joint venture at that point whereby the Company would own 51%, or 2) earn an additional 19% interest in property by funding a positive feasibility study and then form a joint venture.The Company would be the operator of the joint venture. 4. Six of these claims are subject to a 1.5% net smelter returns royalty.Another company, in which one of the Company’s Directors has an interest, holds a 1% net smelter returns royalty on another sixteen of these claims. 5. The Company may terminate this Agreement at any time after the first year on 30 days notice. As at September 30, 2007, the Company has made lease payments totaling $35,000 and has incurred $124,609 in exploration costs and had made an additional $35,000 payment towards drilling at the Dutch Flat Gold Project which has been included in prepaid expenses. In October 2007 an additional $46,000 payment was made for exploration work on the property.In October, a second drilling program was conducted on the property.This program is expected to cost in the vicinity of $180,000 and will be funded with proceeds from the sale of common stock and warrants. G. PPM Gold Project In April, 2007, the Company signed an “Exploration Agreement with Option to Form Joint Venture” (the “Exploration Agreement”) with Miranda US, Inc., a wholly-owned subsidiary of Miranda Gold Corp. (“Miranda”), a Canadian corporation listed on the TSX Venture Exchange. Under the terms of the Exploration Agreement, Piedmont has an option to earn a 55% interest in 44 mining claims, located in Humboldt County, Nevada by incurring $1,750,000 in exploration work during a five year period as follows: (i) paying$25,000 to Miranda within 30 days of the effective date of the Exploration Agreement (paid); (ii) incurring at least $175,000 in exploration work during the first year of the Exploration Agreement; (iii) incurring an additional $200,000 in exploration work during the second year; (iv) incurring an additional $300,000 in exploration work during the third year; (v) incurring an additional $425,000 in exploration work during the fourth year; and (vi) incurring an additional $650,000 in exploration work during the fifth year. 14 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (unaudited) NOTE 3: MINERAL PROPERTIES (continued) G. PPM Gold Project (continued) Upon completing the total $1,750,000 work expenditure requirement, the Company will have earned a 55% interest in the property and the project.At that point, the Company will enter into a joint venture with Miranda, with the Company being the operator.After the first year of the agreement, the Company may terminate the agreement at any time on 30 days written notice. The Company must pay all claims maintenance fees, which will be creditable against the work commitment expenditure requirement. As at September 30, 2007, the Company made an initial payment of $25,000 on signing and has expended $35,082 in exploration costs with respect to the PPM Gold Project.Geophysical surveys are currently underway and a first drilling program is now tentatively scheduled for early 2008, which will be funded by proceeds from the sale of common stock and warrants. A summary of capitalized expenditures, per property, is as follows: Balance as at December 31, 2006 Incurred during the period Balance as at September 30, 2007 $ $ $ Antelope Ridge 38,500 30,000 68,500 Bullion Mountain 10,000 - 10,000 Dome Hi-Ho 73,667 28,333 102,000 Dutch Flat 35,000 - 35,000 Pasco Canyon 10,000 - 10,000 Trinity Silver 10,000 - 10,000 PPM Gold - 25,000 25,000 177,167 83,333 260,500 NOTE 4: PROPERTY AND EQUIPMENT September 30, 2007 December 31, 2006 Computer Equipment $ 5,578 $ 4,290 Less: accumulated depreciation (4,218 ) (2,763 ) $ 1,360 $ 1,527 15 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (unaudited) NOTE 5: DUE TO RELATED PARTIES AND RELATED PARTY TRANSACTIONS The Board of Directors has authorized a monthly management fee of $8,000 to the Company’s President and CEO, which was increased to $10,000 per month, effective August 1, 2007. The unpaid portion of the monthly management fees at September 30, 2007 and December 31, 2006 was $124,000 and $119,000, respectively.Unpaid administrative expenses incurred by the President and CEO at September 30, 2007 and December 31, 2006 were $0 and $1,852, respectively. The Company reimburses the President for office rent, which totaled $11,600 for the nine months ended September 30, 2007, and $14,000 for the year ended December 31, 2006. The unpaid portion of exploration costs incurred by the Company’s Vice-President at September 30, 2007 and December 31, 2006 were $3,952 and $14,376, respectively. The directors receive a fee of $200 per meeting for participating in Board meetings and Compensation and Audit Committee meetings. The Chairmen of these Committeesreceive $300 per meeting.The unpaid portion of these fees was $0 at September 30, 2007 and $1,500 at December 31, 2006, which was paid as ofSeptember 30, 2007. From time to time, the Company’s officers and directors advance monies to the Company. These loans bear interest at 5% annually. These loans are unsecured and have no fixed repayment terms. The unpaid balances related to these advances at September 30, 2007 and December 31, 2006 were $nil, respectively. The Company granted stock options to certain directors and officers during the nine months ended September 30, 2007 for 450,000 shares, with a fair value of $55,000 and 2,600,000 stock options during 2006 with a fair value of $349,900. All related party transactions involving provision of services or transfer of tangible assets in the normal course of business were recorded at the exchange amount, which is the value established and agreed to by the related parties reflecting arms length consideration payable for similar services or transfers.(Other related party transactions are disclosed in Note 6.) NOTE 6: CAPITAL STOCK Share Capital The Company’s capitalization at December 31, 2006 and September 30, 2007 was 25,000,000 authorized preferred shares with a par value of $1.00 per share and 100,000,000 common shares with no par value. The holders of the Company’s common stock are entitled to one vote for each share held of record on all matters submitted to a vote of shareholders.Holders of common stock are entitled to receive ratably such dividends, if any, as may be declared by the Board of Directors out of funds legally available. The Company did not declare or pay any cash dividends during the past two years.The Company has no present plans for the payment of any dividends. Common Share Transactions 1.During the nine months ended September 30, 2007 the Company: (a) Issued 425,000 common shares upon the exercise of warrants at an exercise price of $0.15 per share, 125,000 common shares upon the exercise of warrants at an exercise price of $0.16 per share and 1,818,182 common shares upon the exercise of warrants at an exercise price of $0.08 per share, for net proceeds of$229,205; and (b) issued 3,750,000 units at $0.16 consisting of one common share and one half common share purchase warrant at $0.20 per unit for proceeds of $578,018, net of commissions of $21,982. The 2,812,500 common stock purchase warrants issued entitle the owner to purchase a common share of the Company at a price of $0.20 per share for a period of two years. 16 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (unaudited) NOTE 6: CAPITAL STOCK (continued) (c) issued 105,634 shares of common stock at a fair value of $15,000 under the terms of certain mineral property optionagreements. 2. During the year ended December 31, 2006 the Company: (a) issued 357,143 common shares upon the exercise of warrants at an exercise price of $0.095 and 100,000 common shares upon the exercise of warrants at an exercise price of $0.13 per sharefor net proceeds of $46,928; (b) issued 2,226,665 units consisting of one common share and one common share purchase warrant to accredited investors.The common stock purchase warrants entitle the owners to purchase an equal number of shares at an exercise price range of $0.15 to $0.20 within one year. The units were sold at a range of $0.12 to $0.15 per unit, for net proceeds of $289,750; (c) issued 7,378,333 units consisting of one common share and one half common share purchase warrant at $0.15 per unit for proceeds of $1,022,310, net ofcommissions of $88,540 and legal fees of $17,736. The 3,689,167 common stock purchase warrants issued entitle the holder to purchase a common share of the Company at a price of $0.26 per share for a period of two years. In lieu of an additional cash fee for this private placement, the Company issued a total of 737,834 broker warrants with the same terms; and (d) issued 43,478 shares of common stock at a fair value of $10,000 under the terms of its mineral property option agreements. Stock-Based Compensation and Other Equity Transactions The Company does not have a stock-based compensation plan in place.The Company’s compensation committee makes recommendations to the Board of Directors for the granting of awards of stock options to its officers and directors on a case-by-case basis. For options issued to service providers, the Company follows SFAS No. 123R, Accounting for Stock-Based Compensation, which requires recording the options at the fair value of the service provided. At the time of issuance, the exercise price of all options granted was in excess of the market price of the stock. The fair value of options issued during the nine months ended September 30, 2007 and 2006 was determined using the Black-Scholes option pricing model with the following assumptions: Nine months ended September 30, 2007 Nine months ended September 30, 2006 Risk-free interest rates 3.76% to 5.02% 4.43% TO 4.79% Volatility factor 109% 100% Estimated life of options, in years 3 to 5 3 to 5 Service period in years 1 to 3 1 to 3 Weighted average calculated value of options granted $0.023 $0.032 Of the 450,000 stock options granted during the nine months ended September 30, 2007 and the 2,600,000 stock options granted during the year ended December 31, 2006, 850,000 vested in 2006; 983,333 vest in 2007; and the remainder vest in 2008 and 2009. The terms of these awards are three to five years. The fair value of these options was $81,200 at the 2006 grant date. Total compensation expense for the year ended December 31, 2006 equaled $123,367, which corresponds to the vesting schedule. As of September 30, 2007, the total compensation expense related to non-vested awards to be recognized in future periods is $159,634. This expense will be recognized ratably as the stock options vest on the anniversary dates of the grants during 2007, 2008 and 2009. 17 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (unaudited) NOTE 6: CAPITAL STOCK (continued) Stock-Based Compensation and Other Equity Transactions (continued) Of the 2,925,000 stock options granted during the year ended December 31, 2005, 1,241,667 vested immediately; 841,667 vested on February 5, 2006, the first anniversary date; and 841,667 vested on February 5, 2007, the second anniversary date. No options were exercised and no proceeds were received for either the nine months ended September 30, 2007 or the years ended December 31, 2006 and 2005. Below is a summary of the stock option activity for the nine months ended September 30, 2007 and the year ended December 31, 2006: Number of Shares Weighted Subject to Average Options Exercise Price $ Outstanding, December 31, 2005 3,425,000 0.236 Granted, February8, 2006 1,200,000 0.230 Expired, April 13, 2006 (500,000 ) 0.300 Granted, June 16, 2006 1,150,000 0.250 Granted, December 28, 2006 250,000 0.270 Outstanding, December 31, 2006 5,525,000 0.233 Granted March 29, 2007 250,000 0.250 Granted July 3, 2007 200,000 0.250 Outstanding, September 30, 2007 5,975,000 0.227 Weighted Nonvested Average Options Fair Value Nonvested Options $ Nonvested options, December 31, 2005 1,683,333 - Granted, February 8, 2006 1,200,000 0.037 Granted, June 16, 2006 1,150,000 0.027 Granted, December 28, 2006 250,000 0.023 Vested (1,691,666 ) 0.011 Nonvested options, December 31, 2006 2,591,667 0.020 Granted March 29, 2007 250,000 0.011 Granted July 2, 2007 200,000 0.010 Vested (1,808,334 ) 0.013 Nonvested options September30, 2007 1,233,333 0.190 18 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (unaudited) NOTE 6: CAPITAL STOCK (continued) Stock-Based Compensation and Other Equity Transactions (continued) The following tables summarize information and terms of the options outstanding and exercisable: Options Outstanding at December 31, 2006 Options Exercisable at December 31, 2006 Weighted Weighted Average Average Range of Remaining Weighted Remaining Weighted Exercise Number Contractual Average Number Contractual Average Prices of Shares Life (in years) Exercise Price of Shares Life (in years) Exercise Price $ 0.20 – 0.27 5,525,000 3.99 $0.234 2,591,667 4.13 $0.251 Options Outstanding at September 30, 2007 Options Exercisable at September 30, 2007 Weighted Weighted Average Average Range of Remaining Weighted Remaining Weighted Exercise Number Contractual Average Number Contractual Average Prices of Shares Life (in years) Exercise Price of Shares Life (in years) Exercise Price $ 0.20 – 0.27 5,975,000 3.40 $0.227 4,741,667 3.4 $0.232 Common Stock Purchase Warrants Outstanding total warrants at September 30, 2007 were 9,233,298.The exercise prices on all warrants range from $0.08 to $0.26 per share. The warrants are exercisable immediately upon issuance and the expiration dates range between one year and five years after the date of issuance. During the year ended December 31, 2006, the Company issued warrants granting holders the right to purchase 6,653,666 shares of common stock.(Refer to Note 6.1)The Company estimated the total fair market value of these warrants to be $119,781 at the date of grant, using the same methods and assumptions employed above in valuing the stock options. The exercise prices on these warrants range from $.08 to $.13 per share. The warrants were exercisable immediately upon issuance and the expiration dates range between one year and two years after issuance. During the year ended December 31, 2005, the Company issued warrants granting the holders the right to purchase a total of 3,098,290 shares of common stock. (Refer to Notes 6 and 7.2(b)).The Company estimated the total fair market value of these warrants to be $4,300 at the date of grant, using the same methods and assumptions employed above in valuing the stock options. The exercise prices on these warrants range from $.08 to $.13 per share. The warrants were exercisable immediately upon issuance and the expiration dates range between one year and two years after issuance. 19 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (unaudited) NOTE 6: CAPITAL STOCK (continued) Common Stock Purchase Warrants (continued) A summary of the Company’s stock purchase warrants is presented below: Number of Warrants Weighted average exercise price Weighted average remaining life (years) $ Balance, December 31, 2005 3,098,290 0.09 1.30 Issued 6,653,666 0.22 - Exercised (457,143 ) 0.10 - Expired (166,667 ) - - Balance, December 31, 2006 9,128,146 0.18 0.84 Exercised (2,368,182 ) 015 - Expired (1,676,666 ) - - Issued 4,150,000 0.23 2.18 Balance, September 30, 2007 9,233,298 0.23 1.62 NOTE 7: INCOME TAXES The Company has adopted FASB No. 109 for reporting purposes.As of September 30, 2007, the Company had net operating loss carry forwards of approximately $13,867,181 that may be available to reduce future years’ taxable income.These carry forwards will begin to expire, if not utilized, commencing in 2009.Future tax benefits which may arise as a result of these losses have not been recognized in these financial statements, as their realization is determined not likely to occur and accordingly, the Company has recorded a valuation allowance for the deferred tax asset relating to these tax loss carry forwards. The Company reviews its valuation allowance requirements on an annual basis based on projected future operations.When circumstances change that causes a change in management’s judgment about the recoverability of future tax assets, the impact of the change on the valuation allowance is generally reflected in current income. Income taxes are paid only to the United States government and applicable state governments. The Company’s deferred tax assets consist of the following: September 30, 2007 December 31, 2006 Deferred tax assets: Federal35% $ 4,853,513 $ 4,664,861 State7% 970,703 932,972 Total deferred tax asset 5,824,216 5,597,833 Less valuation allowance (5,824,216 ) (5,597,833 ) Net deferred tax asset $ - $ - A reconciliation of the provision (benefit) for income taxes with amounts determined by applying the statutory U.S. federal and state income tax rates to income before income taxes is as follows: September 30, 2007 December 31, 2006 Net loss before taxes $ (716,373 ) $ (1,140,612 ) Federal and State Statutory rate 42% 42% Expected tax recovery (300,877 ) (479,057 ) (Decrease) increase in taxes resulting from: Permanent differences 323 173 Non-deductible stock based compensation 74,046 51,814 Increase in valuation allowance 226,508 427,070 Income tax expense(benefit) from continuing operations $ - $ - Effective income tax rate 0% 0% 20 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (unaudited) NOTE 7: INCOME TAXES (continued) As the criteria for recognizing future income tax assets have not been met due to the uncertainty of realization, a valuation allowance of 100% has been recorded for the current and prior year. The deferred tax assets result from net operating loss carry-forwards. These losses will reverse either upon their utilization against taxable income or upon their statutory expiration.Federal net operating loss carry-forwards of $13,867,181 and $13,328,174 remained at September 30, 2007 and December 31, 2006, respectively, and expire as follows: Expiration Net Operating Loss 2009 $ 2,126,000 2010 1,695,000 2011 2,958,000 2012 1,300,000 2017 778,000 2018 573,000 2019 336,000 2020 1,368,000 2021 202,000 2022 179,000 2023 171,545 2024 161,755 2025 462,759 2026 1,017,115 2027 539,007 $ 13,867,181 NOTE 8: SUPPLEMENTAL CASH FLOW INFORMATION AND NONCASH INVESTING AND FINANCING ACTIVITIES Nine months ended September 30, 2007 Nine months ended September 30, 2006 $ $ Interest paid - - Income taxes paid - - Common stock issued under the terms of option agreements 15,000 10,000 1.During the nine months ended September 30, 2007 the Company issued 105,634 shares of common stock at a fair value of $15,000 under the terms of its mineral property option agreements. 2.During the year ended December 31, 2006 the Company issued 43,478 shares of common stock at a fair value of $10,000 under the terms of its mineral property option agreements. 21 Item 2. Management’s Discussion And Analysis Or Plan Of Operation Forward-Looking Statements and Associated Risks.Except for statements of historical facts, this report contains forward-looking statements involving risks and uncertainties. You can identify these statements by forward-looking words including “believes,” “considers,” “intends,”“expects,” “may,” “will,” “should,” “forecast, “ or “anticipates,” or the equivalents of those words or comparable terminology, and by discussions of strategies that involve risks and uncertainties. Forward-looking statements are not guarantees of our future performance or results, and our actual results could differ materially from those anticipated in these forward-looking statements. We wish to caution readers to consider the important factors, among others, that in some cases have affected, and in the future could affect our actual results and could cause actual consolidated results for future fiscal years to differ materially from those expressed in any forward-looking statements made by us or on our behalf. These factors include without limitation, our ability to obtain capital and other financing in the amounts and at the times needed, identification of suitable exploration properties for acquisition, the successful discovery of gold, silver or other precious metals in quantities economically feasible for profitable production, changes in gold and silver prices, changes in the political climate for gold and silver exploration, and other risk factors listed from time to time in our Securities and Exchange Commission reports, including in particular the factors and discussions under the heading “Risk Factors” in the SB-2/A that was filed with the Securities and Exchange Commission and became effective on September 20, 2006. Overview of Business We are a North Carolina corporation formed in 1983. From our inception until mid-1992, we were engaged in the exploration for, and production of, gold and other precious metals and the evaluation of gold properties in North and South Carolina. From 1983 we were engaged in exploration and from early 1985 until May 1992, we were also engaged in the mining and production of gold and silver at our Haile Mine Property near Kershaw, South Carolina. In May 1992, we entered into a joint venture at our Haile Mine Property with AGI. Our operations ceased at the Haile Mine Property in 1994. We did not again become engaged in exploration activities until 2004, when we relocated our principal place of business to Reno, Nevada. Since October 2003, we have been an exploration stage company engaged in the acquisition and exploration of mineral properties. We have now entered into seven option and earn-in agreements on seven different exploration properties in the state of Nevada. Our plan is to conduct exploration for gold and silver at each of these properties to assess whether they possess economic deposits of gold and/or silver, which can be recovered at a profit. We do not intend to build an exploration staff, but rather to joint venture our projects with competent exploration groups who can manage the exploration activities with our funding, although in some cases we may conduct exploration on our own using contractors. We do not know whether a commercially viable ore body will be located on any of our mineral claims or leased properties. Our current plans are strictly limited to research and exploration in the state of Nevada. Going Concern The report of our independent auditors in our December 31, 2006 financial statements includes an explanatory paragraph indicating that there is substantial doubt about our ability to continue as a going concern due to recurring losses from operations, an accumulated deficit of $14,713,882 and a working capital deficit of $208,165 at December 31, 2006. Our ability to continue as a going concern will be determined by our ability to raise adequate funds and conduct one or more successful exploration programs. Our financial statements do not include any adjustments that might result from the outcome of this uncertainty. 22 Critical Accounting Policies The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make a wide variety of estimates and assumptions that affect: (1) the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the financial statements, and (2) the reported amounts of revenues and expenses during the reporting periods covered by the financial statements. Our management routinely makes judgments and estimates about the effect of matters that are inherently uncertain. As the number of variables and assumptions affecting the future resolution of the uncertainties increases, these judgments become even more subjective and complex. We have identified certain accounting policies that are most important to the portrayal of our current financial condition and results of operations. Our significant accounting policies are disclosed in Note 1 of the Notes to the Financial Statements. Several of those critical accounting policies are as follows.Please refer to Note 1, Nature of Business and Significant Accounting Policies, including Note 1b, Basis of Presentation; Note 1d, Use of Estimates; Note 1h, Research and Development Costs and Exploration Projects; and Note 1j, Income Taxes. Results of Operations Discussion of Revenues We have no revenues at this time and have not had any revenues in recent years, because we are an exploration company. We do not anticipate that significant revenues will be achieved until we either: · locate one or more economic mineral deposits which could then be put into production, from which we would then be able to extract gold or silver at a profit; or · enter into a joint venture arrangement on one or more of our leased properties; or · consummate a merger or acquisition with an operating company. There is no guaranty that our exploration activities will locate viable gold and/or silver reserves, or if an economic mineral deposit were discovered that we would be able to commence commercial production, or that if we do locate viable mineralization that we would be able to secure the funding necessary to proceed with the mining and production of the ore. 23 Expenses for the Nine Month Period ending September 30, 2007 vs. September 30, 2006andthe Three Month Period ending September 30, 2007 vs. September 30, 2006 Exploration, geological and geophysical costs decreased by $93,728, or (57.1%), to $70,346 for the three months ended September 30, 2007 as compared to $164,074 for the three months ended September 30, 2006.The principal reason for this decrease was due to a decrease in exploration activity on various properties. Exploration, geological and geophysical costs decreased by $368,467, or (67.6%), to $176,649 for the nine months ended September 30, 2007 as compared to $545,116 for the nine months ended September 30, 2006.The principal reason for this decrease was due to decreased exploration activity on various properties. Management fees increased by $52,489, or 218.7%, to $76,489 for the three months ended September 30, 2007 as compared to $24,000 for the three months ended September 30, 2006.The principal reason for this increase was due to recording the expense of vested options. Management fees increased by $161,300, or 166.8%, to $258,000 for the nine months ended September 30, 2007 as compared to $96,700 for the nine months ended September 30, 2006.The principal reason for this increase was due to recording the expense of vested options. For the three months ended September 30, 2007, Professional fees decreased $4,821, or (7.61)%, to $58,525 as compared to $63,346 for the three months ended September 30, 2006.This change for the three month period is due to a decrease in accounting fees of $11,852 and an increase in legal fees of $7,031 related to the sale of stock through private placement and preparation of documents for the sale of units with warrants attached. For the nine months ended September 30, 2007, Professional fees increased $37,131, or 34.5%, to $172,405 as compared to $135,274 for the nine months ended September 30, 2006.This increase for the nine month period is due to accounting and legal fees related to the issuance of2006 year end financial statements and filings that were not accrued. Depreciation expense increased by $61, or 13.12%, to $526 for the three months ended September 30, 2007 as compared to $465 for the three months ended September 30, 2006.The principal reason for this increase was the depreciation on additional office equipment Depreciation expense increased by $491, or 50.9%, to $1,456 for the nine months ended September 30, 2007 as compared to $965 for the nine months ended September 30, 2006.The principal reason for this increase was the depreciation on additional office equipment. Liquidity and Financial Condition Cash and Working Capital We had an accumulated deficit of ($14,713,882) from our inception in 1983 to December 31, 2006, and an accumulated deficit of ($15,430,253) at September 30, 2007. We have no contingencies or long-term obligations except for our work commitments under our seven (7) option and earn-in agreements on our leased properties. All of these agreements can be terminated by us upon either 30 or 60 days notice. 24 We had a cash balance of $17,222 on December 31, 2006 and a cash balance of $152,432 on September 30, 2007.For the nine month period ending September 30, 2007, we had net cash inflows of $135,211. The cash flows used in operations for the nine-month period ended September 30, 2007 were $602,389 compared with $984,291 for the same period in 2006.Cash flows used in operations for the nine-month period ended September 30, 2007 consisted primarily of a net loss of $716,373 offset by stock based compensation of $176,300, with changes in working capital assets and liabilities consisting of an increase in prepaid expenses of $37,086 and an increase in accounts payable and accrued liabilities of $26,686. The cash flows used in investing activities for the nine month period ended September 30, 2007 were $69,622 compared to $87,957 for the same period in 2006. Cash flows used in investing activities consisted of lease payments of $68,333 on the Company’s mineral properties. Net cash flows provided by equity financing activities were $807,222 versus $1,345,998 during the same period in 2006.During the same period in 2006, the Company used $150,940 of proceeds realized on equity financings to repay convertible notes and related party advances. Internal and External Sources of Liquidity Over the next 12 months period, we plan to fund our operations through issuances of Common Stock or Common Stock with warrants. We could enter into a joint venture arrangement on one or more of our leased properties. In the event our exploration is successful and mining eventually commences on one or more of our leased properties, we could then commence receiving revenues from the sale of gold and/or silver produced on these properties. Contractual Obligations We have no commitments for capital expenditures. We do not engage in hedging transactions and we have no hedged mineral resources. We were and are committed to making certain exploration work expenditures, lease and option payments, and claims maintenance payments on properties signed at September 30, 2007 over the forthcoming 12 months period. 25 Bullion Mountain Project: · Required work expenditure by 9/30/07; $20,000 of which $34,458 has already been expended; In September, 2007, this agreement was amended and the time for completing the remaining work obligation was extended indefinitely. · Current claims maintenance: $2,808 has been paid. · Annual payment:$10,000 due in November, 2007. Antelope Ridge: · Required work expenditure by 9/30/07: $120,000, of which $144,732 has already been expended; a $100,000 drill program commenced in October 2007. · Current claims maintenance: $6,824 has been paid. · Annual payments: $15,000 in cash and $15,000 in Common Stock; were made in April, 2007. Dome HiHo Project: · Required work expenditure by 9/30/07: $360,000, of which $384,155 has already been expended; another drill program was conducted in October, 2007 and is expected to have cost an additional $100,000. · Current claims maintenance:$6,297 has been paid. · Annual payments:$28,333, which have been paid. Trinity Silver Project: · Required work expenditure: $75,000, of which $396,881 has already been expended. The second drill program was completed in October, 2007 and is expected to have cost approximately $215,000. · Current claims maintenance:$9,443 has been paid. · Annual payments:$0. Pasco Canyon Gold Project: · Required work expenditure by 9/30/07; $50,000, of which $44,802 has already been completed. Further work postponed pending receipt of drill permit from U.S. Forest Service. · Current claims maintenance: $3,000 has been paid. · Annual payments; $0. Dutch Flat Gold Project: · Required work expenditure of $200,000 required by July, 2007, of which $194,609 was expended at September 30, 2007 and $46,000 on October 2, 2007. · Current claims maintenance; $24,139 has been paid. · Annual payments;$0. PPM Miranda Gold Project: · Required work expenditure for first year; $175,000, of which $60,082 has already been expended. · Current claims maintenance:$5,878 has been paid. · Annual payments;$0. All of these property agreements can be terminated on 30 to 60 days advance notice. 26 Off-Balance Sheet Arrangements We have no off-balance sheet arrangements. We do not engage in hedging transactions and we have no hedged resources. Item 3. Controls And Procedures (A) Evaluation of Disclosure Controls and Procedures Disclosure controls and procedures are designed to ensure that information required to be disclosed in the reports filed or submitted by us under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported, within the time periods specified in the rules and forms of the Securities and Exchange Commission. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed in the reports filed under the Securities Exchange Act of 1934 is accumulated and communicated to our management, including our principal executive and financial officers, as appropriate, to allow timely decisions regarding required disclosure. We carried out an evaluation, under the supervision and with the participation of our management, including our principal executive officer and principal financial officer, of the effectiveness of the design and operation of our disclosure controls and procedures as of the end of the period covered by this report. Based upon and as of the date of that evaluation, our principal executive officer and financial officers concluded that there were material weaknesses in our internal controls, including those which relate to the review, approval and reconciliation of accounting data and entries. We are addressing these issues by reviewing and revising our internal accounting policies and procedures. (B) Changes in Internal Controls There were no changes in our internal controls or in other factors that could have significantly affected those controls subsequent to the date of our most recent evaluation. PART II – OTHER INFORMATION Item 1. Legal Proceedings None. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds In February, 2007, 550,000 common shares were issued on exercise of warrants at $0.15 and $0.16 to net proceeds of $83,750. In May, 2007, 1,250,000 common shares were sold at $0.16 per share with net proceeds of $178,018. In June, 2007, 625,000 common shares were sold at $0.16 per share with proceeds of $100,000. 27 In July, 2007, 1,875,000 common shares were sold at $0.16 per share with proceeds of $300,000. In August, 2007, 1,818,182 common shares were issued on exercise of warrants at $0.08 to net proceeds of $145,455. In October, 2007 656,298 common shares were issued on exercise of warrants at $0.08 per share to net proceeds of $52,504. The issuances of Common Stock was made by us in reliance upon the exemptions from registration provided under Section 4(2) and 4(6) of the Securities Act and Rule 506 of Regulation D, promulgated by the SEC under federal securities laws and comparable exemptions for sales to “accredited” investors under state securities laws.The original sale of the Warrants in the private placement was made to accredited investors as defined in Rule 501(a) under the Securities Act, no general solicitation was made by us or any person acting on our behalf; the securities sold were subject to transfer restrictions, and the certificates for those shares contain an appropriate legend stating that they have not been registered under the Securities Act and may not be offered or sold absent registration or pursuant to an exemption there from. Item 3. Defaults Upon Senior Securities None. Item 4. Submission Of Matters To A Vote Of Security Holders None. Item 5. Other Information None. 28 Item 6. Exhibits Exhibit No. Description Location 31.1 Certification Pursuant to Section 302 Provided herewith 31.2 Certification Pursuant to Section 302 Provided herewith 32.1 Certification Pursuant to 18 U.S.C. Section 1350 Provided herewith 32.2 Certification Pursuant to 18 U.S.C. Section 1350 Provided herewith 29 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities and Exchange Act of 1934 the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PIEDMONT MINING COMPANY, INC., a North Carolina Corporation Dated November 13, 2007 /s/ Robert M. Shields, Jr. By:Robert M. Shields, Jr. Its:Chief Executive Officer (Principal Executive Officer) and Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer) 30
